           Case 3:19-cv-00696-JR              Document 1   Filed 05/03/19   Page 1 of 30




Luke W. Reese, OSB No. 076129
lreese(%ghrla.wyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax: (503) 581-5891
       Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                           PORTLAND DIVISION


 DAVID LARSON,                                             No.

                                         Plaintiff,
                                                           NOTICE OF REMOVAL
                         vs.


 G4S SECURE SOLUTIONS (USA) INC.,
 a Florida corporation; and THOMAS
 BREITER, an individual,

                                      Defendants.

        Defendants G4S Secure Solutions (USA) Inc. and Thomas Breiter, ("G4S" or "Defendant"),

by counsel and consistent with 28 U.S.C. §§ 1331, 1441 and 1446, notifies this Court that it is

removing the above-captioned action, currently pending as Civil Action No. 19CV 13867 in the

Circuit Court of Oregon, Multnomah County, to the United States District Court of Oregon,

Portland Division. As grounds for removal, G4S states as follows:

         1. On or about March 26, 2019, Plaintiff David Larson ("Plaintiff) filed a lawsuit in

Circuit Court of Multnomah County, Oregon, styled, David Larson v. G4S Secure Solutions (USA)

Inc., a Florida corporation; and Thomas Breiter, an individual, ("State Court Action") arising out

of Plaintiffs employment with G4S and his separation from employment. [See Exhibit A, State

Court Documents, Plaintiff s Complaint No. 19CV 13867.]



 NOTICE OF REMOVAL:                                                                        Page-1
 Larson v. G4S Secure Solutions (USA), Inc., et al.
            Case 3:19-cv-00696-JR              Document 1   Filed 05/03/19   Page 2 of 30




        2. This Notice of Removal is timely under 28 U.S.C. § 1446 in that it was filed within
thirty days of April 4,2019, which is the date of service on G4S.
        3. G4S filed this Notice of Removal on May 2, 2019.

        4. Consistent with 28 U.S.C. § 1446(a), tme and correct copies of the summons,
pleadings, and orders served upon G4S in the State Court Action are attached and incorporated as
Exhibit A. No further proceedings have been had in the State Court Action in relation to Plaintiffs
Complaint.

        5. The above described action is one which may be removed by G4S consistent with

the provisions of 28 U.S.C. §§ 1331,1367,1441, on the basis of federal question jurisdiction and

supplemental jurisdiction as indicated by the following circumstances:
                            Federal Question and Supplemental Jurisdiction

        6. Plaintiff complaint arises out of his employment with G4S and generally alleges
claims for: (1) discrimination and retaliation in violation of the Oregon Family Leave Act
ORS 659A.150, etseq. ("OFLA"); (2) personal leave discrimination under ORS 653.641 ("OSTL");
(3) wrongful discharge in violation of the OFLA and OSTL; (4) disability association
discrimination; and (5) aiding and abetting against individual Defendant, Breiter. Plaintiff seeks
$2,250,000.00 in damages. [See Exhibit A].

        7. This Court has original subject matter jurisdiction over this matter pursuant to
28 U.S.C. § 1331 because at least one of Plaintiff s claims - disability association discrimination -
arises "under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331;
Marquardv. New Penn Fin., LLC, 2017 U.S. Dist. LEXIS 155209 *22 (D. Or. Sept. 22, 2017)
(finding the Americans with Disabilities Act, as amended, 42 U.S.C. 12188(a)(l) recognizes
discrimination against people based on their association with people with disabilities much more
broadly than Oregon.)
////


 NOTICE OF REMOVAL:                                                                         Page - 2
 Larson v. G4S Secure Solutions (USA), Inc., et al.
            Case 3:19-cv-00696-JR              Document 1   Filed 05/03/19   Page 3 of 30




        8. Specifically, Plaintiff filed an administrative charge with the Oregon Bureau of
Labor and Industries ("BOLI") alleging: (1) discrimination and retaliation in violation of the OFLA;

(2) personal leave discrimination under the OSTL; (3) wrongful discharge in violation of the OFLA

and OSTL; (4) disability association discrimination; and (5) aiding and abetting against individual

Defendant Breiter. Plaintiff was expressly placed on notice by BOLI this his disability association
discrimination claim was a federal claim under the Americans with Disabilities Act, as amended,

and thus his charge was dual-filed with the Equal Employment Opportunity Commission.

[Exhibit B, Dual-Filed Charge.]

        9. This Court has supplemental jurisdiction, pursuant to 28 U.S.C. §§ 1367 and 1441(c)

and general principles of supplemental jurisdiction, over Plaintiffs remaining state law claims,

specifically discrimination and retaliation in violation of the OFLA, personal leave discrimination

under the OSTL, wrongful discharge in violation of the OFLA and OSTL, and aiding and abetting,

against individual Defendant Breiter.

        10. This Court previously found it was proper to exercise supplemental jurisdiction over

an employee's claims of discrimination and retaliation under the OFLA and for wrongful discharge

under Oregon state law when the plaintiff also alleged federal claims including a claim of disability

discrimination under the Americans with Disabilities Act over which the Court had original

jurisdiction. Doby v. Sisters of St. Mary of Or. Ministries Corp., 2014 U.S. Dist. LEXIS 110972 *3

(D. Or. Aug. 11, 2014).

        11. Likewise, this Court exercised its supplemental jurisdiction over an employee's

claim for aiding and abetting discrimination under Oregon state law since the plaintiff also asserted

ove;rtime claims arising under federal law. Javansalehi v. BF & Assocs., 2011 U.S. Dist. LEXIS

126370*3 (D. Or. Nov. 1,2011).

////

////


 NOTICE OF REMOVAL:                                                                         Page-3
 Larson v. G4S Secure Solutions (USA), Inc., et al.
            Case 3:19-cv-00696-JR              Document 1      Filed 05/03/19   Page 4 of 30




         12. The United States District Court for the State of Oregon, Portland Division, is the

proper judicial district for removal, because Multnomah County is where the State Court Action is

currently pending.

        13. Venue is proper under 28 U.S.C. § 1441(a) and LR 3-2(b) because this Court is the

United States District Court for the division corresponding to the place, Circuit Court ofMultnomah

County, where the action is pending.

         14. This action is not an action described in 28 U.S.C. § 1445.

        15. By virtue of this Notice of Removal, G4S does not waive its right to respond to the

Complaint and/or assert any claims, defenses, or other motions.

        16. Consistent with 28 U.S.C. § 1446(a), a tme and correct copy of all process,

pleadings, and orders served upon Defendants in this action as of the date of filing of this Notice of

Removal is attached and will be filed with the clerk of the Circuit Court of the State of Oregon for

the County ofMultnomah. [See Exhibit A].

        WHEREFORE, this action is properly removed from the Circuit Court of Multnomah

County, Oregon, to this Court for all further proceedings.

        DATED this 3rd day of May 2019.




                                                s/ Luke W. Reese
                                                 Luke W. Reese
                                               OSB No. 076129
                                             Phone: 503-581-1501
                                              Fax: 503-581-5891
                                            lreese@£!,h:rlawYe;rs.com.
                                         Of Attorneys for Defendants

                              Kelly Eisenlohr-Moul (Pro Hac Vice to be filed)
                                         Dinsmore & Shohl LLP
                                          Phone: 470-300-5337
                                    K.e!lY.eisenlohr-moul@dinsmore.coni
                                         Of Attorneys for Defendants


 NOTICE OF REMOVAL:                                                                            Page - 4
 Larson v. G4S Secure Solutions (USA), Inc., et al.
              Case 3:19-cv-00696-JR                                      Document 1                      Filed 05/03/19                       Page 5 of 30




1




                                              In the Circuit Court of the State of Oregon
                                                      For the County of -MUI-tnomah_
       DAVID LARSON,                                                                                     \

    --.———.„„„.....„„„„.——„„„„„„„„„„_„. Plaintiff(5),
         vs,
                                                                                                              CaseNo..-..-......-...19CY13867..
—£L4S.SECUREJSDUCTXQNS-ffJSA.VINC,———————
 a Florida Corporation; and THOMAS '                                                                                                    SUMMONS
-~BREiraR7anTnaiVtd'uair""-"~''~'-~-""~~~~~-""~~~~~


                                                                                   —, Defendant(s).

To-----------------J-BEPM;NTrcE-HALL.<;OJ _OJlATIQN.S.YSIKMJNC.-----.-----_
    -„„-„„————l-t2-7^Br-eadway-Styeet-NEySuit«-3-10——————————————
.----------------------^^^Q-^g^-^^---------------------------------------------.-----------.
    .------^.----.--.-.-...----.-.JR-e^steredAgejltJAC-GASjS.ecu.re-SALutioJlS-CtLS^Llnc.---------                                                     —— Defendant —

           •You are hereby required to appear.and defend the complaint filed against you in the above entitled.action, within thirty (30)
    days from the date of service of this summons upon you, and in case of your failure to do. so, for want thereof, plaintiff(s) will apply
    to the court for the relief demanded in the cortiplamt. • ' ' •

     • NOTICE TO THE DEFENDANT; READ THESE PAPERS CAREFULLYl                                    a\BHKRi flir^n9R^E?^p~i5KH'WFOR'nMifTiFF~~~~~~~~~~~~~~~~~~
       You must' "appear* In Ihls caso or the olhar side will win automatically. To               R. K^IaA^, Qte #070994
    "appear" you must file with the court a Isgal documsnl called a "motion" or AnORNEY7SYAUTH5 T^ME-(fYPEOOT-PnTNTCq~~~------BARNO-TlFA^^^^
    "answer," The "motion" or "answer" must be given to the court clerk or admlnls-
    Iralor within 30 days along with the required filing lee, It must be In proper form 621 S.W. Morrison Street, Suite 521
    and have proof of service on (he plaintiff's attorney or, it (ha plaintiff does not                    'ADDRisS------------~'~--~-~'~----~
    ha.va an attorney, proof of servtee upon the plaintiff.
       If you have any questions, you should see an atlQrnay Immediately. If you        Portland, Oregon 97205 (503) 248-0504
    need help In finding an eHorney, you may contact the Oregon Stato Bar's Lawyer cn7——————swr-"—zip——-————PHONE
    Referral EarvlCB onllna at www.oregonstatebar.org or by calling (503) 684-3763                 (503)248-2131 hbusse@!busseandhunt, com
    (in the Portland metrop'olilan area) or toll-free elsewhere In Oregon at (BOO) FAX-(iFA^YJ-"-~---------------"------ATTORNEY'S'E:MAn-''ADDnESsTlFANy)
    462-7638.

                                                                                                 TRiATAfTO-R?TEYrF-OfHERTH7N-ABOVE7n;PED%-PRrN'fED)~'                    """BAR'NO'




    TO THE OFFICER OR OTHER PERSON SERYtNG THIS SUMMONS: You are hereby directed to serve a true copy of this sum-
    mons, together with a true copy of the complaint mentioned therein, upon the individual(s) or other'legal entity(ies) to whom or
    which this summons is directed, and to make your proof of service on the reyers^ hereo^a^upon a separate similar document which
    you shall attach hereto.
                                                                                                -"^•^^»^^5i^JTron7LAiNnFF(sT~~~~~~-~~~
                                                                                                     ^—^<^ , -; • "

                                                                                                                                         F°.R"N°'.P"0-SU"."°NS
    Accotdlng to ORCP7A,"a truo copy of a summons and camphlnfmeans an i           id and complBte copy of                               01985-2011 Sleons-Neas
    the orlslnal documenls. No slsnetl'ccriincallon 1o Ihat eKccl Issnet
                                                                      necessary.                                                         Portland, OR www.steuensnBss.com
    Panel-SUMMONS.                                                          HO PART OF ANY STEVENS-NESS FORM MAY BE REPRODUCED IN ANY FORM OR BY ANY eLECTRONIC OR MECHANICAL MEANS.




                                                                                                                                               Exhibit A, Page 1 of 18
           Case 3:19-cv-00696-JR                                          Document 1                         Filed 05/03/19                          Page 6 of 30




                                                                                                                                                                ^



                                                                            PROOF OF SERVICE
STATE OF ——_——-.—__————_.-„—_.__, County of -.-_—„—-.^.___.__^_.._._.__...,) ss.
        I hereby cerlify thai I made senice of the foregoing summons upon the individuals and olher legal entilics lo be served, named below, by delivering or lcav-
ing true copies of ihe summons and the complaint mentioned iherein, certified to be such by the altomey for [lie plaindff, as follows;
                                                                         Personal Service Upon Indlvldual(s)
        Upon —————————.———————.——-.__^—_.__.___——_„——_____„...__., by delivering such true copies lo
                                                                                                                            .»——^.».^—„.„„„—„„, personally and in person,
a( -————.—————————————„—_„——__„__.-______, on ^——_———„———.-, at ———. o'cloclc —.M.
        Upon ———————————————————————————.——..—_.__„, by delivering such true copiu to
                                                         .-—„, personally and in person,
ill ————————————————„—————„-„———, on -„———————.—„—, nl ——„— o'doc); —,M.
                                                                       Substituted Service Upon Indlyldual(s)*
      Upon —„———.—:_——————•————„———„—.————;—_—, by delivering such due copies at hi-s/hcr dwelling house
or usual place of abode, to-wit: ———„—.——^--.——„-•„——„-—.-„——_-.-.—_——_^.^_—.___—.___——__—„_-._.__._.,
to' —.-»^—.—^^^«<.^——.^—^-».—„—„—————^-————————„—.-„—„„-.-„—^——».-.^^.<^_^^.^, who Is t pciBon 14 years
of age or older and a nicmt)cr of the household of the person served on -—_—-„————„—————_——, at —„—.„ o'ddck —,M.
        Upon —————„————————————„————„—„———, by delivering such tnje copiea al his/Iier dwelling house
or usual place of abode, to-wit: ————————_————„——„———_———————„__-—„———._.—„——„-,
to ——_——_——„———————————————————————————.————, who ia a person 14 years
of age or older and i, mcmbcr'of the household of the person served on -„—„„„————«-^————————, at ——— o'clock -—.M.
                                                                          OflIcB ServlcB Upon lndlvlduel(8)*
        Upon —^—.——.—„——.———————————————————.'—-, U.lhc pfrice which h'e/shc mainlaina for ihe conduci of
by leaving such true copies wilh ——————————L—————————————1———                                                                                                       .——; the person who
is appucntly in chuge, on -.—————————————————, during nbmiul forking bouri. at                                                                             o'clock, ^-.-.M.
                                                                          Mail Service Upon Indivldual(s)"
        Upon ———_„———————_———.———————„—————, by mailing such tiuc copies to him/her by fltst class
mail and ALSO by (check one): D ccrtincd or registered mMl witti retutn recciiil requcsicd 0 cxpicss mail.
                                                          T •' .:ServicB Upon Tenant(6) of ri Mailit Agent't*:
                                                                                                     Annnt*^* '
        Upon ————_---———————————————„—————....————^-.^——, by delivering such lcue copies to
                               ,-—^-»—.^——^^.—————^—.——.——, a person apjJ.arcQlIy in chaige of ——*;„——.———.—^—^-.—,
which Is Ihc place where the mu) ^igcnt receives mail for the teaanl(s), its address being ———_—.————L-—„——„„————————,
.on --.————1—__„—.—_—————,at --^t.—..- o'clocfc, -..-.M. Pribr to'effecdne such ierviM,'Iroade diUgenI inquiry but could not find
the tenanl(5) sojicrved. ;,»;;•..... . .....•• ._.-.,._•,.. •.." _..'... •'..;.,..;>':;.';„.:._ ••.•.'••• '.'..'. •~
            Corporations, 1.1mited Ua.bliily Companies, Limited Pa'rthBrahIpa, General arid' Limited Liablliiy Partnerships or Unlncorp'oialed A«9<
        tjDon'^-^Ll--L-L----^----^-----------—----l.---—--—J--L-.----^-;----'----------l----:---.--—--„-„--------—----„-,•by
                                              7;~"7~(^E-OFCOPPOMfl°N^WTCD-UABiLW-COM^
             (a) dcUvecuig such true copies, personally and in person, to L-—»—-————„——„-——————————^—^—— who is a/the
                             .-^.—•-;—i..i————.——^-;—___ (Speciiy registered ageDt, officer (by .title), inanaging roembcr, 'generiil partner, etc.) thciBofl'OR
          •(b) leaving auch true copi'es wilb ————————^———„——.—————..'—^——..i^, the puson-who u appuently to cliaree of die
    • .' ... ,offlceof---'-----^--:--------------l^---_____j-._..---.--_--^Li—--—i'-----,whcria'a/thcV^
                 (Spuify regiBtered agent, officer (by Ulle)direclor,'geactalEanBcr,managmgnE^ '. '',' ..^ ,'^; ., • .•;,,.,
at -,«^-«—„————.—————.——.———.^———_——.—————j.-, on »—^—.»»iil————^——., at ——i.—.-'oclock.^—.M,
Dated-—_i—.l-i-.—.;——i'-.——————^———^-.——. I further certify thatl am a competent person 18 years of age or oldcr'arid a rcs::
                              id'cnt of die state'ofsBn'ice'orlhcSlat^of Oregon, and that I am not a parly to
                                                         .' nor un officer, (lueclor or employee of/nor altomeyfor'anypan^^
-------..----i.------.---..---..—^—i,—^^—^————^—.^-^.^— . otherwise; that'die person, flrm oi'cbiporatjoh'servcdby'mc is (lie iiientical'pcr-
             ,..•..•..•;.• ' . . snenn , son,"finn or coqioratiori named in''the action. ^ :''• ""•'" '•.
                                                                                                                                                                                        -.'

                                                                             Deoutv


                                                                                                                                          'STONATURE'

                                                                                                                                   "TYPE'ORPRiNTNmTE"'
                                                                                                                                          ••• ••,:'•••'•
            J            .:,,.:                                                                            '.. •;                         "ADDRESS"
''"''' "•'''''•"'•'''•''••••'•'"':i: •'•'r\--••'".'' •'" • " "' ________J_________J_1'.                                                    ••; ,
                                                              ..• •. ' I ^^————————^——^:^————^——^-^g.-
 The aignalure Ilnason Ihe latt jshquld be ussd only by an Oregon county sherltf or'deputy. Alt other servers should complela Ihe cartWcallon or\ ttia rlQht. Tho ProoIoL?.^!0? above 9°".'
 tains most, but'not?Il, of the. pBrnilssItile'msthdds oU'ervIceT For'sxample; this fDrm'tlo'as nol Include proof of servlce'upon a minor or fncompslenl person. See ORCP 7 D (orpermlssl*
 ble service methods with respect lo particular parties.' '"•','' \ . ' ' .'
 •Where substituted or olllcd s'srvlc? Is us&d, fhB plBlnlIK, •s soon as reasonably possible, ahall cause to be mailed, by first class niall, Irug coplca of the summons and Ihg complaint to
 the defendant at dalend&nt's dwelling hous» or usual plBce of abode, logolherv^lh 8 sfafemenl of the dala, tima ond placs at which such san/Ice was mado. Use S-N f=orm No. 1149, Nollcc
ol SubsUluled or pnlce,S»ry]ce,^rnie cqulvalenl. ' '" "•' " " ' • ' , •
•'Servtc'B by mail may.bo'modo when requlrod orallowBdby'ORCP 7 or by slalute, excopt aB othenvlsB pcrmlllBd. IHhn summons and complaint ef'a maltedttWs ccrtlllcation may be made
. tllher by trie person'complBlIng-the matIInB or by.tho alldmoy for any party, staling •tho clrcumBlances or mailing and Includlnfl the relurn receipt Bt an aHschmenL An attgrriey com-
  ptelfng fhp maIUng should (Ipfefc ", nor attorney for" trom the'lasl paragraph of this documsnL Faflura to verve a'summons Iq accordance Wlh OF1CP 7 and olher Bpplfcgble rules and
8lalul.Mmay'nHeclbiriuin(]flh])va]lclKybtsuchsenlc8. ....;.' . .' .. . .' ..'.
 •"Where 8'ervico upon a-1enan1 of a mail ageht Is used, the plalntltf, as soon as reasonably possi&ic, shall cause to t>6 maifjBd, by first ctasi malt, iruo copies ot the summons and tho
 complaint lo the dalenlanllsl al Ihc aiidrew al.wtilch thB mail agent recolves mail (or Ihs do»endanl(s) and to any c\hci malllna a'ddross of <ti» [lelEndahtlis) IheR known ID tha.plahlKf,
. tagelher with a slalcmentol the dale, time, and place at which dellvflrywat made. . . .. i ;;. ,, , ... ^ . - •.< .
 Pag» 2-SUMMONS. •...,.•. . .. . . . . . . • •• •




                                                                                                                                                      Exhibit A, Page 2 of 18
     Case 3:19-cv-00696-JR             Document 1             Filed 05/03/19      Page 7 of 30




 t            /
                                        3/26/20193:29PM
                                           19CV13867




1

2

3
4
5
                      IN THE CIRCUIT COURT OF TOE STATE OF OREGON

6                                 FOR THE COUNTY OF MULTOOMAH
7
      DAVID LARSON,                                           Case No,
8
                     Plaintiff,                              COMPLAINT
9                                                            (OFLA Discrimination; Oregon Sick
10            V.                                             Time Law; Disability Association
                                                             Discrimination; Wrongful Discharge;
11     G4S SECURE SOLUTIONS (USA)                            Aiding and Abetting Discruuination)
       INC., a Florida Corporation; and
12    THOMAS BREITER, an individual,                         CLAJMS.NOT SUBJECT TO
13                                                           MANDATORY ARBITRATION •
                      Defendants.
14                                                           Prayer Amount; $2,250,000
                                                             Filing Fee Statute; ORS § 21,160(d)
15
16           Plaintiff alleges:

17                                   FIRST CLAIM FOR RELmF
18
                            (OFLA Discrimination - ORS 659A.150, etseq.)
19
                                                      1,
20
             Plaintiff is a r&sident and citizen of the State of Oregon.
21

22                                                   2.

23           Defendant G4S Secure Solutions (USA) Inc. ("G4S") is a Florida corporation doing
24   business in Oregon, At all material times Defendant G4S acted through agents and
25
      employees who at all material times acted within the course and scope of their agency and
26
Page 1 - COMPLAINT
                                               BUSSE&HUHT
                                               Attoni^is at Law
                                         521 AMBRICAN HANK BUCLDNO
                                           621 S.'WMORKISON STREET
                                          TOBTUND, OKEGON 97205
                                          TBUFHONE;(50a) 24M50f



                                                                                  Exhibit A, Page 3 of 18
      Case 3:19-cv-00696-JR             Document 1                 Filed 05/03/19   Page 8 of 30




1
       employment. Defendant G4S oiaintains a business office at 5100 SW Macadam Avenue,
2
       Suite 550, Portland, Oregon 97239, Defendant G4S has approximately 800 employees
3
       working in Multaomah County and it does regular and s-ustained business in Multaomah
4
       County.
5
6                                                     3.
7             Defendant Thomas Breiter ("Breiter") is a resident and citizen of the State of Oregon.
8
       At all material times, Defendant Breiter was an Operations Manager at Defendant G4S,
9
                                                      4.
10
11            Defendant G4S employed Plaintiff as a Shift Supervisor from on or about January 18,
12     2017 until it terminated his employment on or about July 7,2017, Prior to becoming
13     employed by Defendant G4S, Plaintiff worked for Defendant G4S' predecessor at the
14
       Facebook data center in Prmeville, Oregon,
15
                                                      5,
16
17'
              At all material times, Defendant G4S was a "covered employer" under the Oregon

18     Family Leave Act ("OFLA"),
19                                                     6.
20
              At all material times. Plaintiff was an "eligible employee" under OFLA.
21
                                                       7,
22
              Prior to Plaintiffs temimation from employment, Plaintiffs wife was diagnosed with
23
24     terminal brain cancer. In approximately March 2017, Plamtiff requested and received
25     alternate duty so that he could care for his wife, In approximately May 2017, Plaintiff
26

Page 2 - COMPLAINT
                                               BUSSIB&HLWT
                                               Attorneys (ft Law
                                          SZlAlktBUCAN BANKBUILDING
                                           621 S.WMORMSON STRBBT
                                           PO&TUND, OREGON 97205
                                           TELEPHONE; (503) 24&0304



                                                                                    Exhibit A, Page 4 of 18
     Case 3:19-cv-00696-JR              Document 1              Filed 05/03/19    Page 9 of 30




               f




I     notified Defendant G4S that he was ready to return to his former position, but Defendant G4S
2
      refused to return Plaintiff to his former position.
3
                                                       8.
4
              Plaintiff's wife passed away on or about May 22,2017.
5
6                                                      9.

7             Plaintiff requested and took OFLA protected bereavement leave from approximately
8
      June 21,2017 through June 28,2017 in order to attend his wife's memorial sen'ices and
9
      funeral, some of which occurred out of state.
10
                                                      10.
11
12            Immediately after he returned &om protected bereavement leave, on or about June 29,
13    2017, Defendant G4S placed Plaintiff on involuntary administrative leave, which continued
14    until Plaintiffs termination from employment on or about Jiily 7, 2017.
15
                                                       11.
16
              Defendant G4S subjected Plaintiff to unlawful discrimination and/or retaliation in one
17
18    or more of the following particulars;

19            a. Defendant G4S refused to return Plaintiff to his original position after being
20                    assigned alternate duty; '
21
              b. Defendant G4S denied Plaintiff leave to which he was entitled, and for which
22
                      he had received permission to take, by mforming him, while he was in the
23
24                    process of attending memorial services and traveling to his wife s burial out of

25                    state, that he was required to report to work or he would be subject to
26
Page 3 - COMPLAINT
                                               ..BUSSE&HCNT
                                                Attorneys atlaw
                                           5ZIAMERICAN EANKBUItDING
                                            621 S.WMOKRJSON OTRBBT
                                            POKTUND, OREGON ?7205
                                            THI.EPHONE; (503) 2<ft05CK



                                                                                    Exhibit A, Page 5 of 18
     Case 3:19-cv-00696-JR             Document 1             Filed 05/03/19        Page 10 of 30




1                     disciplme for absenteeism;
2
              c. Defendant G4S failed to restore Plaintiff to his position after he returned from
3
                      authorized bereavement leave;
4
              d. Defendant G4S subjected Plaintiff to one or more adverse employment
5
6                     actions, in substantial part, for requesting and/or taking family medical leave,

7                     including but not limited to suspending his einployment and/or placing him. on
8
                      involuntary administrative leave; and/or
9
              e. Defendant. G4S terminated Plamtiffs employment, m substantial part, for
10
                      requesting and/or taking family medical leave,
11
12                                                    12,

13            As a result of said acts, Plaintiff has suffered and will suffer from, inter alia, anger,
14    frustration, depression, humiliation, anxiety, emotional pain, mental anguish, and loss of
15
       enjoyment of life, all to liis non-economio damage in an amount to be proven at trial, which
16
       amount is alleged to be no less than $2,000,000.
17
18
                                                      13.

19            As a further result of said acts, Plaintiff has suffered and will suffer economic damage
20     in an amount to be proven at trial, including but not limited to damages for loss of
21
       employment, lost wages, loss ofmcreased pay, loss of future income, loss of paid time off,
22
       loss of or reduction in retirement benefits and/or loss of fringe benefits, which amount is
23
24     alleged to be no less than $250,000.

25    ////
26
Page 4 - COMPLAINT
                                                BUSSES HUNT
                                                Attorneys at Law
                                           521AMBKIOW BANK BUILDING
                                            621 S.W.MOMUSON SISSSt
                                            PORTUND, OREGON 97205
                                            TBLEPHONS:<503) 24&0504



                                                                                      Exhibit A, Page 6 of 18
     Case 3:19-cv-00696-JR             Document 1            Filed 05/03/19        Page 11 of 30




1                                                    14,
2
             Defendants' acts were malicious and/or reckless and Plamtiff reserves the right to
3
      allege punitive damages,
4
                                                     15,
5
6            Pursuant to ORS 20,107 and ORS 659A.885, Plaintiff is also entiUedto an award of

7     reasonable attorneys' fees, expert witness fees, costs and disbursements,
8                                                    16.
9
              Plaintiff reserves the right to amend this complaint at the time of trial to more
10
      completely allege his economic losses and/or to conform to proof offered al trial.
11

12                                  SECOND CLAIM FOR RELIEF

13                            (Personal Leave Discrimmafion" ORS 653.641)
14                                                    17.
15
              Plaintiff realleges paragraphs 1 through 16.
16
                                                      18.
17
18            Prior to Plaintiffs tennination j&om employment, he requested and took leave fliat

19    was protected mder the Oregon Sick Time. Law ("OSTL").
20                                                    19,
21
              Defendant G4S subjected Plaintiff to unlawful discrimination, in substantial part,
22
       because he engaged in the protected activities alleged in paragraph 18 herein, including but
23
       not limited to:
24
25            a. suspendmg his employment and/or placing him on involuntary administrative
26
Page 5 - COMPLAINT
                                                BUSSE&HUNT
                                                Attorneys atiaw
                                           521 AMERICAN RANK BUIIDING
                                            621 S.'W MOMUSON STKBOT
                                            TOBTLAND, OREGON 97205
                                            TEMFHONB; (503) 2-(M50<



                                                                                     Exhibit A, Page 7 of 18
     Case 3:19-cv-00696-JR             Document 1            Filed 05/03/19     Page 12 of 30




1                     leave; and/or
2
              b, terminating his employment.
3
                                     THKD CLAEVt FOR RELIEF
4
5                                         (Wrongful Discharge)

6                                                   20.
7             Plaintiff realleges paragraphs 1 through 14,16,18 and 19,
8
                                                    21.
9
              Prior to Plaintiffs termination from employment, he exercised his important,
10
11     employment-related rights in one or more of the following particulars:
12            a, by requesting and/or taking OFLA leave; and/or .
13            b, by requesting and/or taking leave protected by the OSTL.
14
                                                    22.
15
              A substantial factor in Defendant G4S' decision to terminate Plaintiff's employment
16
17
      was that he engaged one of more protected activities alleged in paragraphs 7,9,1 8 and 21
18    herein,

19                                 FOURTH CLAIM FOR RELIEF
20
                                  (DisabUity Association Discrimination)
21
                                                    23.
22
              Plaintiff realleges paragraphs 1 through 19,
23
24                                                   24,

25            Prior to PlaintifTs termination from employment, Plaintiff gave. notice to Defendants
26
Page 6 - COMPLAINT
                                              BUSSE&HUNT
                                              Attorneys at law
                                         521AMHRICAN BANK BUILDING
                                           611. S.W.MOIUUSON STRBCT
                                           PORTLAND, OHEOON 9720?
                                           reuamoNB; 003) 24&0504



                                                                                 Exhibit A, Page 8 of 18
     Case 3:19-cv-00696-JR            Document 1             Filed 05/03/19       Page 13 of 30




1     of his wife's bram cancer and the need for accommodations to care for her on account of her
2
      disability.
3
                                                     25,
4
5             Defendant 04S subjected Plaintiff to unlawful discrimination in one or more of the

6     following particulars:

7             a. . by treating him less favorably than similarly situated individyals who were not
8
                     associated with a disabled person, in. substantial part, because of his •
9
                     association with his terminally ill wife;
10
11            b, by denying him equal treatnent with respect to job assignments and benefits,

12                   in substantial part, because of his association with his terminally ill wife;

13            o. by suspending him and/or placing him on involuntary administa:ative leave, in
14
                     substantial part, because of his association with his terminally ill wife; and/or
15
              d, by termuiating his employment, in substantial part, because of his association
16
                     with his terminally ill wife,
17
18                                  FIFTH CLAIM FOR RELreT
19                          (Aiding and Abetting - Against Defendant Breiter)
20
                                                     26.
21
              PlamtiffreaIIeges paragraphs 1 through 19, 24 and 25.
22
                                                     27,
23
24            Defendant Bi-eiter engaged in unlawful employment practices by aiding, abetting,
25     inciting, compelling and/or coercing Defendant G4S in the discrimination and/or retaliation
26
Page 7 - COMPLAINT
                                               BUSSE&HUHT
                                              Ationieys at J^fW
                                         521 AMBMCAN BANK BUUDINO
                                           $21 s.w.MoiaasoN STKS.K!
                                           PORTLAND, OREGON 97205
                                           'raU3PHON&(503) M^O}S>t



                                                                                    Exhibit A, Page 9 of 18
      Case 3:19-cv-00696-JR           Document 1            Filed 05/03/19      Page 14 of 30




               •I




1 '    alleged in paragraphs 7,10,11,19 and 25 herein,
2
              WHEREFORE, Plaintiff piays for judgment as alleged in the claims stated above,
3
        together with any pre-judgment and post-judgment interest accumidated on such sum,
4
              DATED this 26th day of March, 2019,
5
6                                                  BUSSE&HUNT

7
8
                                                    (f^r-
                                                   R, KY^5t5$S^, OSB #070994
9                                                  Tele^o^-^03) 248-0504
                                                    kbusse@busseandhunt. corn
10                                                  Of Attorneys for Plaintiff David Larson
11
                                                   TRIAL ATTORNEY;
12                                                 R. KYLEBUSSE, OSB #070994

13
14
15
16
17
18
19
20

21

22

.23
24.
25
26

Page 8 - COMPLAINT
                                                BUSSE&HUNT
                                                Attorneys at Law
                                         521 AMERICAN BANK BUILDING
                                           621 S.W.MOMUSON STRSBT
                                           PORTLAND, OREGON ?7205
                                           TBLEPHO^



                                                                                 Exhibit A, Page 10 of 18
     Case 3:19-cv-00696-JR              Document 1           Filed 05/03/19        Page 15 of 30




1

2

3
4
                        IN THE CIRCUIT COURT OF THE STATE OF OREGON
5
6                                FOR THE COUNTY OF MULTNOMAH

7
       DAVID LARSON,                                          CaseNo.l9CV13867
8
                       Plaintiff,                             PLAINTCFF'S FIRST REQUEST FOR
9                                                             PRODUCTION OF DOCUMENTS
                V.
10
11     G4S SECURE SOLUTIONS (USA)
        INC., a Florida Corporation; and
12      THOMAS BREITER, ail individual,
13                      Defendants.
14
       To: Defendants and Their Attorneys:
15
16            Pursuant to ORCP 36B and ORCP 43, Plaintiff requests that Defendants produce the

17     documents and tangible things described below for inspection and copying:
18                                  INSTRUCTIONS AND DEFINITIONS
19
               A. These requests do not require the production of any documents which are
20
       subject to the attomey-client privilege or other applicable privileges, If it is claimed that a
21

22     document required for production is privileged or otherwise protected from discovery,

23     provide a privilege log identifying each such document by its author, recipients (including
24     distributees), date, subject matter, the number of the request for production to which the
25
       document would be responsive, and state the nature and basis of each claim of privilege,
26

Page 1 - PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                  BUSSE&HUNT
                                                  Attorneys at Law
                                           521 AMERICAN BANK BUILDING
                                             621 S.-W.MORKISON STREET
                                            PORTLAND, OREGON 97205
                                            TELEPHONE; (503) 24M504



                                                                                    Exhibit A, Page 11 of 18
     Case 3:19-cv-00696-JR              Document 1              Filed 05/03/19      Page 16 of 30




I             B, If you object to any part of a document request, respond to all parts of such
2
       document request as to which you do not object, and to each part to which you do object aiid
3
       set forth a basis for each objection.
4
5              C, As used herein, "document(s)" refers to original papers, tapes, disks, or other

6      substances on which conununications, data, or information is recorded or stored, whether
7      made by manual, i-nechanical, photographic or electronic process. This definition includes,
8
       but is not limited to, all drafts or superseded revisions of each document(s), and e-mail
9
       messages, and backup tapes and deleted records of e-mail messages. This request fiullier
10
11
       includes, but is not limited to, electromc data and files stored on personal computers and/or

12     electronic devices controlled, used, owned or operated by Defendants and/or employees of
13     Defendants.

14
               D. As used herein, "document(s)" includes, but is not limited to: letters,
15
       memoranda, notes, witness statements, papers of any kind or character, pamphlets, brochures,
16
       books, ledgers, reports, receipts, invoices, bills, checks, purchase orders, contracts,
17
18     agreements, evidence of indebtedness, schedules, calendars, diaries, minutes of meetings, and
19     computer input or printouts.
20
              E. As used herein, and unless otherwise specifically stated herein, "Defendants"
21
       include, but are not limited to: G4S Secure Solutions (USA) Inc. ("G4S") and Thomas
22
       Breiter ("Breiter"), and all parent corporations and successors in mterest of Defendants, and
23
24     any and all present or former officers, directors, agents, employees, and all other persons,
25     firms and corporations, acting or purporting to act on behalf of Defendants.
26
Page   2 - PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                   BUSSE & HUNT
                                               Attorneys at Law
                                          521AMERICWBANKBUIIDING
                                               621 S.WMOKRISONSTRBBT
                                               PORTLAND, OREGON 97205
                                               TELEPHONE: (50» 1iM5Qt


                                                                                    Exhibit A, Page 12 of 18
     Case 3:19-cv-00696-JR                 Document 1            Filed 05/03/19       Page 17 of 30




       t




1                                              TIME AND PLACE
2
                  The documents and tangible things requested herein shall be produced within forty-
3
           five (45) days of service of this request at Busse & Hunt, 521 American Bank Building, 621
4
5          SW Mon-ison Street, Portland, Oregon 97205,or at such other time and place as may be

6          agreed upon by the parties in the interim.
7                           DOCUMENTS AND TANGIBLE THDSTGS REQUESTED
8
                  REQUEST NO, 1: Plaintiffs personnel records and files wherever and by
9
           whomever maintained.
10
11
                  REQUEST NO. 2: Any and all documents pertaining or refening to Plaintiff or

12         Plaintiffs employment, whether or not contained in a personnel file, including, but not
13         limited to, any supei-visor note, memorandum: or file concerning Plaintiff s performance, all
14
           documents which measure or compare Plaintiffs performance to that of any co-worker, all
15
           documents concerning any praise of or complaint about Plaintiffs performance, all
16
17
           documents containing ajob description for Plaintiffs position(s), and all documents •

18         describing the duties of Plaintiffs position(s).
19                REQUEST NO. 3: Any and all dociunents, notes, memos, reports or witness •
20
           statements relative to any mvestigation. conducted concerning Plaintiff or Plaintiffs work
21
           performance.
22 .
                  REQUEST NO. 4: Any work rules or performance standards which applied to
23
24         Plaintiff at any time during employment.
25                REQUEST NO. 5: Any and all documents related, regarding or pertaining to the
26
Page 3 -PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                    BUSSE & HUNT
                                                    Anomeys at Law
                                              521 AMERICAN BANK BUILDFNG
                                               621 S.W-MOBMSON ST&ECT
                                               FORTUND. OREGON 97205
                                               TELEPHONE: (503) 24&C504


                                                                                       Exhibit A, Page 13 of 18
     Case 3:19-cv-00696-JR             Document 1             Filed 05/03/19       Page 18 of 30




1     training of Plaintiff, including documents which were supplied to Plaintiff, or to Plaintiffs
2
      supervisor, as to the training Plaintiff should receive or the counseling or corrective action
3
      which should be given in the event of any perceived deficiency m Plaintiffs performance.
4
5            REQUEST NO. 6: Any personnel rules or regulations that applied to Plamtiff,
6     whether given to Plaintiff directly, or given to Plaintiffs supervisor or manager to apply,
7     including, but not limited to, any policies or rules regarding discrimination or harassment,
8
             REQUEST NO. 7: Any employee handbook or manual which was given to
9
      Plaintiff at any time during employment, including any revisions thereto.
10

11           REQUEST NO. 8: Any documents that any Defendant believes relates to any
12    asserted poor performance by Plaintiff.
13           REQUEST NO. 9: The most recent federal income tax return and financial
14
      statement for each Defendant.
15
             REQUEST NO. 10: Any liability insurance policy which may provide any coverage
16
17    whatsoever to either Defendant for any claim asserted in the operative Complaint, including
18    the policy declarations and binder.
19           REQUEST NO. 11: All documents pertaining in any way to any agreement,
20
      promise, request, or demand that Defendant G4S or its insurance caniers pay or be required
21
      to pay any sum in contribution to defense costs for either Defendant.
22

23           REQUEST NO. 12; All documents pertaining in any way to the conditions under
24    which either Defendant is being provided a defense by any entity or individual, including
25    without limitation all documents stating or refen-ing to a "reservation of rights."
26

Page 4 - PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                 BUSSE&HUNT
                                                Attorneys at Law
                                         521 AMERICAN BANK BUILDING
                                           <32l S.W. MORMSON STREET
                                            PORTLAND, OREGON 97205
                                            TELEPHONE:<503) 24&0504



                                                                                   Exhibit A, Page 14 of 18
     Case 3:19-cv-00696-JR             Document 1            Filed 05/03/19       Page 19 of 30




1             REQUEST NO. 13; Any and all documents that either Defendant believes supports
2
      any of its defenses,
3
              REQUEST NO. 14: Any and all documents including, but not limited to,
4
      correspondence, memoranda, notes, affidavits, declarations, statements, and e-mails that
5
6     concern, refer, or relate to the subject matter of this lawsuit which either Defendant or either

7     of Defendants' agents have sent or received from any person or persons having infonnation
8
      or knowledge relating in any way to the allegations in Plaintiffs complaint or either of
9
      Defendant's aiiswer, affirmative defenses, and/or counterclaim(s).
10

11
              REQUEST NO. 15: Any statement, whether handwritten, typed, electronically

12     recorded, or otherwise recorded concerning any interviews of persons with information or
13     knowledge relatj.ng to the allegations in Plaintiffs complaint or either of Defendant's answer,
u
       affirmative defenses, and/or counterclaim(s).
15
              REQUEST NO. 16: Any and all documents referring or pertaining to Defendant
16
       G4S' termination of Plaintiff's employment, including but not limited to documents of or
17
18     related to coimiiunications by either Defendant regarding the circumstances leading up to
19     Plaintiffs termination, the reason(s) for Plaintiffs termination, and/or the decision to
20
       terminate Plaintiff's employment.
21
             • REQUEST NO. 17: For the period of January 1, 2017 to present, any and all
22
       con-espondence, including but not limited to all e-mails, that mention, name, note, or refer to
23
24     Plaintiff, but which was not sent or received by Plaintiff. This includes all correspondence on
25     the personal devices of Defendant Breiter.
26

Page 5 - PL'S FIRST REQUEST FOR PRODUCTION OP DOCUMENTS
                                                 BUSSE&HUNT
                                                 Attorneys at Law
                                          521 AMERICAN BANK BUILDING
                                            621 S.W.MORMSON S1KEET
                                            POR-IIAND, OREGON 97205
                                            TELEPHONE: (503) ZW0504



                                                                                   Exhibit A, Page 15 of 18
     Case 3:19-cv-00696-JR            Document 1            Filed 05/03/19       Page 20 of 30




1            REQUEST NO. 18: Any and all docunents regarding, related or pertaining to any
2
      communication between any Defendant and any agent or employee of Defendant G4S
3
      regarding Plaintiff.
4
             •REQUEST NO. 19; Any and all documents regarding, related or pertaining to
5
6     Plaintiffs performance as an employee of Defendant G4S.

7            REQUEST NO. 20; Any and all documents regarding, related or pertaining to
8
      Plaintiff engaging in inappropriate workplace behavior, including but not limited to the
9
      harassment of other employees, screaming at other employees, cursing at other employees
10

11
      and/or raising his voice at other employees.

12           REQUEST NO. 21: Any and all docunients regarding, related or pertaining to •

13    complaints or reports about Plaintiff engaging in harassment, discrimination, bullying,
14
      misconduct and/or other mappropriate workplace behavior of any kind.
15
              REQUEST NO. 22: Defendant Breiter's personnel records and files wherever and
16
      by whomever maintained.
17
18           REQUEST NO. 23: Any and all documents regarding, related or pertainuig to
19    complaints or reports about Defendant Breiter engaging in harassment, discrmiination,
20
      bullying, misconduct and/or inappropriate workplace behavior of any kind.
21
            • REQUEST NO. 24: Any and all documents, notes, memos, reports or witness
22
      statements relative to any investigation conducted concerning Defendant Breiter or Defendant
23
24     Breiter's work performance.

25           REQUEST NO. 25: All documents that Defendant G4S provided to the Oregon
26
Page 6 - PL'S FFRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                               BUSSE & HUNT
                                               Attorneys at Law
                                         521 AMEMCAN BANK BIHLDING
                                           621 S.WMORNSONSTRBBT
                                          PORTLAND, OREGON 97205
                                          TELEPHONE: (50i) 2480504



                                                                                  Exhibit A, Page 16 of 18
     Case 3:19-cv-00696-JR              Document 1             Filed 05/03/19       Page 21 of 30




1     Bureau of Labor and Industries in relation to Case No, DPEMDP180104-40022.
2
             REQUEST NO. 26: All documents regarding, related or pertaining to dates and :•
3
      hours worked by Plaintiff while employed by Defendant G4S, including but not limited to .
4
      time cards and logs.
5
6            REQUEST NO. 27;,For the period of January 1,2017 to present, any and all
7     documents regarding, related or pertaining to any complaint or report by any employee of
8
      G4S' Prineville, Oregon location(s) about unlawful activity on the part of either Defendant,
9
      including but not limited to discrimination, harassment, retaliation, failure to observe leave.
10

11
      laws, failure to observe sick time laws and/or hostile work enviromnent.

12            REQUEST NO. 28: The last known address and telephone nuiiiber for Defendant
13    G4S's former Operations Manager Thomas Brieter.
14
                                               PROCEDURE
15
              A. Produce all documents in your possession, custody or control. If you are
16
17    unable to produce any document requested, state the location of the document and the name

18    of the person or organization in possession of the document.
19            B, This request is a continuing request up to and through the trial of this. case and
20
      shall require production of after-acquired documents, within ten (10) working days of their
21
      request, by Defendant until thirty (30) days before any date set for trial of this case, and shall
22
      require immediate production ofafter-acquired documents during the thirty (30) day period
23
24    prior to trial.

25    ////

26

Page 7 - PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                BUSSE & HUNT
                                                Attorneys at Law
                                          521 AMERICAN BANK BUILDING
                                            621 S.-W. MORRISON STRBBT
                                            PORTLAND, OREGON 97205
                                            TELEPHONE: (503) 2-f8fl5(M



                                                                                     Exhibit A, Page 17 of 18
     Case 3:19-cv-00696-JR        Document 1             Filed 05/03/19     Page 22 of 30




1          DATED this 2nd day of April, 2019.
2
                                                BUS SE & HUNT
3
4
                                                       'I'.
5                                               R. KYL^BO^S]^ OSB #070994
6                                               Tele>h&as*450^/248-0504
                                                kbiisse@busseandhunt. corn
7                                               Of Attorneys for Plaintiff David Larson
8

9
10
11

12

13
14
15
16
17

18

19
20

21
22

23
24
25
26

Page 8 - PL'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                          BUSSE&HUNT
                                          Attorneys at Law
                                    321 AMERICAN BANK BUILDING
                                      621 S.WMORMSONSTRECT
                                      FOS.TIAND, OREGON 97205
                                      TEUEPHONE'.(503) 24&0504



                                                                             Exhibit A, Page 18 of 18
    Case 3:19-cv-00696-JR                    Document 1              Filed 05/03/19            Page 23 of 30




^   {^
      ^
           Oregon                                             January 10,2018
                                                                                    Bureau of Labor and Industries
                                                                                                                   Brad Avakian
                                                                                                                  Commissioner



HUMAN RESOURCES .,
G4S SECURE SOLUTIONS (USA) INC. . . , . . '
750 NE CONNECT WAY
PRINEVILLE, OR 97754
RE: Complamant: David Larson
      Respondent: G4s Secure Solutions (Usa) Inc.
     Case #: DPEMDP 180104-40022
     EEOC#: 38D-2018-00202C

On January 4,2018, the enclosed complaint was filed with the Civil Rights Division at the Bureau of Labor &
Industries, alleging unlawful discrimination.
The investigator assigned to the complaint is Leila Wall. Your investigator can be reached at 971-673-0814.
A complete written response to the allegations is due within 14 days of the date of this letter. Please respond to
each allegation, and include supporting documentation or other evidence.
SEND YOUR POSITION STATEMENT TO: BOLI/CRD
                                                   ATW Position Statements
                                                   800 NE Oregon St. #1045
                                                   Portland, OR 97232-2180
If you have any questions regarding your response email resuondentcrdO.boli.state.or.us. Visit our website at
http://www.oregon.gov/BOLI/CRD/pages/index.aspx and read the enclosed material on the response process.
The assigned mvestigator will contact you after receipt of your response. This matter may be resolved at any time
through a pre-determination "no fault" settlement agreement. You may wish to discuss this option and other
questions pr concerns with the assigned investigator.
Sincerely,


CWIL RIGHTS DIVISION
Administrative Support Unit

Enclosure(s); Complaint of Unlawful Discrimination, Information on Response Process
ec: G4s Secure Solutions (Usa) Inc., Respondent Headquarters
       The Prentice-Hall Corporation System, Inc., Registered Agent
tJ




                      PORTLAND                         'SALEM                           E.UGENE
                                                3865 Wolverine Sl.. NT; E-l   1.400Bxecutive Parkway, Suite 200
                 rortl.md.'OR 97232-2180       ,-Salem, OR 97305-1268              Eugene, OR 97401-2158
                      (971) 673-0761                 (503)378-3292 •
                  • Fax(971)673-0762               FAX (503) 373-7636               FAX (.541) 686-7980

                    BEND                                                                         MEDFORD
          Apprenticeship and Training.                                                                    and Training
               Worksource Bend                    Oregon Relay TTi-.ni                      119 N Oakdalc Ave.
          • 3M5NE'ForbesR'd,Ste]06                                                         Medford, OR 97501-2629
             Bend, OR 97701-4990                                                               (541)776-6201 •
                (541) 322-2.135                 www.oregon.gov/boli                          FAX (543) 776.6ZS4
              FAX (541) 389-8265 •       AN EQUAL OPPORTUNITY E.MPLOYER

                                                                                                    Exhibits, Page 1 of 7
  Case 3:19-cv-00696-JR               Document 1          Filed 05/03/19        Page 24 of 30




                          Oregon Bureau of Labor and Industries
                           Civil Rights Division


' Recommendations for Responding to Bureau of Labor and Industries Complamt
                                                                                            /


Nothing in this communication is intended as legal advice. This communication is not an agency ^ •
order. If you need legal.advice, please consult an attorney.

Introduction:                                                                .
A Complaint notifies an Employer, Housing Provider or Place of Public Accommodation (Respondent)
that someone (Complainant) has initiated a legal proceeding against the Respondent alleging unlawful •
discrimination. .When a complaint is filed, the Respondent will receive a copy of the Complaint, and a
notice that it has been filed with the Civil Rights Division. The conclusion of this process could result
in monetary damages being awarded to the Complainant.
Preparing the Response:
The Response (or position statement) is the Respondent's instrument for rebutting the allegations in the
Complaint, and to infonn the Civil Rights Division of the Respondent's versions of events. The
Response is a written statement. The Response should include a brief description of the Respondent's
business, a narrative of events and Complainant's history with Respondent, including a rebuttal to the
allegations in the Complainant, and/or any legitimate nondiscriminatory reason for the adverse
action(s) alleged in the Complaint.

It is also recommended, that the Respondent provide the following:
           Documentation referenced in the response or that supports the Respondent's position.
           Witness statements from people with first hand knowledge of events.
            Comparator evidence or evidence that similarly situated individuals that were subjected to
            the same or different treatment as the Complainant. For example, other members of the
            Complainant's protected class that were not subject to any adverse action or members of
         . another protected class who were treated similarly.

Failure to provide a response within the time provided may result in a finding based only on the .
information provided by the Complainant, therefore. Respondents are instaiicted to provide as much
information as they have within 14 days,

The Respondent can request to conciliate or attempt to settle the Complaint at any time. Please contact
the investigator assigned to the complaint if you have any questions. . '.
The Investigation:
The Oregon Administrative Rules Governing Civil Rights Investigations can be found on the Bureau
of Labor and Industries web site under,OAR 839-003-0000 through 839-003-0245.




                                                                                    Exhibit B, Page 2 of 7
         Case 3:19-cv-00696-JR                               Document 1             Filed 05/03/19            Page 25 of 30



                                                             ••;.
                               'r'.


 r                                                  ,•-'•


                                          RECEIVED
                                           . .^<-4.2018 •
                                                                                    BUREAU OF LABOR AND INDUSTRIES
                                           CIVlLfll'GH'rS DIVISION
                                            PORTLAND OFFICE • ''                    'Civil -Rights Division Complaint'of'Unlawftit Practice
                       K              K
                           ^    %;

                                                      •",', • :
                                                     ;—
        CQMPLAIN.ANT:                                   i3f)se,*t:...'--
  j     David Larson                                  : DPEMDP-i 80.104.40022

 I

        RESPONDENT:                                                                                Hca^austrters: •

....t
        G4S Secure Solufions (USA) Inc. Confaet; H.uinaii Resources                                "G4S Secure Solutiofis (USA) Inc.
        Wo.rk.location-                                                                             1395University'Blvd. ..
        •750NE^qhnect'W.ay                                                                         Jupiter, FL 33458'
        PrineYille, OR.,97754 ;

        County: Desehutes                                   # of Employees: 50+
        QR,S 659A.,'I71:; .O.RS 659A,183-; ORS 653.641; ORS 659A: 112 .

        I,- Davi'd Larson, under penalty of perjury, do depose'arid say as follows:
        Allegafions:- I allege unlawful employinent.practice;s based on my invocafi.on.ofthe Qregon.Family Leave
        Act.(.OFLA)..and Qregoii.Siclc Time Law (OSTL), and my assoc'iation'with a .disabled person in that
        Respondent refused to rehim'm:e to .my foimer position after being assigned, alternate duty under OAR 83.9-
        OQ9.-0245, counted .pr(?te.ct?d leave'against me,,subjected me to different tei~ms and conditions of
   I
        .employinent, andterminated,:me. .

            I,. Eor.bver .two'years I.,hay.e~'wbrl;ed, at' the' PrineYillG. Facebook. location.as: a Security Shi'ft Supervi.sp.r;
                 I cbntihued tQ work the s'ame positipn'for R'espondent'wlien'they became-th.e newco.ntractor
                 on/arou.ndTebi-yaryl, 20.17,
-I
            2. Respoh3ent:emplpys'more than 25 -people in the stateof Oregon, maldng them a covered employer.
                for OF.LA., arid. OS.TL purposes. I worked for an average ofmdrethan;25'hQursa.week':ih.thel80 days
                prior to the"co.mlin,encei.nento;finyi'l.ea.ve, mak]ng.me:a.n,:el.igib,le emplo:yee for OFLA.and OSTL'
        •         purp.os.es,'.                                                                                  '        ;         .             '
"I          3. In,Augiist 2015,,iTiy'wi.fe was diagnosed' witli,tei-mi:nal bram cancer,
            4,. My re'gular'position was .'day sliift syperY:isor, In'.Ma.r.ch 2017,.I was.,gran.teci a. ehange'to swing shift
                superyiis.pr:m'.ordeF;to"care'.'foF my wife as 'she \yas;;ih iTOSprc.e; Tlu's.' chaiige;t'o an altemafe position.
                met..tlie,criteriaunciwOM.,839-N9-0245,Gi).. '. ' '... '. •
'1          '5. On/arouiid May/5,:20l7,, Iiibtffiea Qperal;iQns Managei; Tlioinas.BrieterthatT wa% readyto.reftim tQ
                 my.fQimer'pcisifiQB i[.)fclay,st'iiftsupei-yisbr. Mr.Bncter agnied; my request to':retu.m:tQ'my former'
                 hel4 position-3es}}i;t'eniy:.cpntiny'edrequ%^ cienial was a.'viblationof.QAR.839-009-
                                                                    .Contii'tiicd on mmw tide . • .__
                       FIAND-                                          5AIEM                       EUGENE
                      ?n-St,, Suile;T045                                       .E-1.   :.1400 Executive Parkvay, Suite 200
          PDrtl.and; Oregon'97,232-2380                             Salem,.0[eson.073Q5-U60..                    Eugene,. Oregon 9.7ilO:l-215iS



   E


                                                                                                                  Exhibit B, Page 3 of 7
                      Case 3:19-cv-00696-JR                          Document 1                 Filed 05/03/19                                      Page 26 of 30




                          ))•'


                                                                                                                                                                                                        •.i
                      6. In.Mid-Mny 201.7, after my continued.attempts. to return to my-foi-mer sluft,..Ml';;Brieter's uTtimate.
                           de.Gtsion.was to-allow'the employee wlio'had taken, over my'yay'shiSsupewjsoi-positioreto deci:d'e,
                          •whether or. iiot sh'e'would like to stay in the'position. I'belieye'.!. was treated differeHtlyb.y Mr.
                          Brieterbasedon.mywife's'-disabUityandinyoeationofOFLA.: • '' ' '.•
                                                                                                                                                                                                              i:::
      •. •            7'. Qn/around May 2'0,2'0i7,1 notifieid Respondent that I woul(l.be:absenf dye tp-iny. wife'.s declining
                         . health. On May'22, 20.17, my wife passed' away, I r.etumed to work. on May 25, 2017, :after.my
      j                   regiTlar days offofMay 23 and 24,-2017...
                      'S; I did.not take'.any inol-e time off until late June 2017 for my'wife's.memorial servicesi' bereavement                                                                              i

                           Leave under OFLA arid OSTL. I.subinit.ted a- req-ue.s.t forPTO'befo.relrahd alid got a week. off work.
                         . approved for on/around June 22,. 201.7. I.plann.ed to' retum to work June 29,'2017..
                      •9. Despite'being off on approved.and protected, leave,:! was contacted by'Respondenf on Jtine 22,                                                                                      )••
                           2.017, r.told I. was scheduled to work tliat.day aiid would1 be considered a 'no-call/.no-show.' I stated.
                           that I.w.as on approved leave for the week and czirrently on my way.to.Mbntaira,
      ',.
                       10. O.ii/aroun.d.Ji.in.e 29,2C117,1 returned to work and'was jnforined I was being'placed on
                           admimstradve leave pending'investi'gation due to poor work perfomaairee but gi^^
                          information.
                      11, 'I had no'progressive disciplin.e in accordance with Respondent's pojicy. '
                      12. Oh July 17, 2017, I was terminated due to alleged poor perfoimaiice, Sirice being tehniiiafed, I
                          liave been alternatively infonned that, in the corporate coniputer system it is doicumeiited tliat-I, was .
      I'
                          fired for "insubordination" due to.not'comu-iginto work on J.i)ne22, 20.17.1 believe Respondent
                       unlawfully terminated me and used alleged poor per'fon-nance aiid/or insubordination as pretext,
•-,          .I'.bslieve'Respondent refused to retiiru ine to my fonner position after being assigned alternate duly
             pursuant-to OAR 839-009-02:45, counted proteeted; leave against me, subjected me to di fferent terms and                                                                                         I
      r
              conditions ofeniployment, and terminated me;based o.n.'my ihvo.catiori oftlie.Oreg'on Family Leave Act
             •(OFLA). and Oregon Sick Tiriie Law (OSTL), and my associatioii with a disabled person,
             ^SsVn-(W414\12^5;20t7.
                                                                                                                                                                                                              1..


                         I. hereby declare uudcr .penally oFperjury thutthe above statemeul is.true and correel to tlie best ofiny
                         fcriowletige and belief, and that I'.uiideriitahd .it .i.ii.ma'de'.f'or usu as evidence jn..a!Toi'fici>il proceeding.
                         T.yncjersliiii.d ttii.lt(he..aboves l(ilnenlisa public. recOrd.and ttiiil'the'.in'tbmiati.bji herein mgy be                                                                          I

                         discloscfl to.any person, •Bt:i)iiy;.time. . . '
                            ;••••.'•

                          Yoi]r..s.i'ghature;.
                                                                                                                                                                                                              1~~
                                                                                                                                              '..
       ! .

                                                                                                !••• .! , ,, ."- •. . ^.,<^Ti" '.».,'.•'. '•••I ".V. • ••'<. ••r. .*< '..'.. '... ;i. ...-,•- *».. •-.•..,

                                 . • ..;.-                                                         , . . . •.' ' • ; • . , .' ,
                                     yr ^'-                                                   Ut iAllu ^ I i.,;K :i •f,(Si.,...'i'. •:'V'ti^ !;/. 3"^ ;',4-i:';-: "
                                                      i.."l-i " . MtiS.

             .*'. .
                                                 .-^•;:'                  *, •




                                                                                                                                                           Exhibit B, Page 4 of 7
     Case 3:19-cv-00696-JR                      Document 1            Filed 05/03/19             Page 27 of 30




^      ^
             X)regon                                            January 10,2018
                                                                                      Bureau of Labor and Industries
                                                                                                                     Brad Avakian
                                                                                                                    Commissioner




HUMAN RESOURCES .'.' • . • ' . .
G4S SECURE SOLUTIONS (USA) INC. • • • •
•750 NE CONNECT WAY . . • .
PRINEVILLE,, OR 97754 . . ' . • , .
RE: Complainant: David Larson
   Respondent: G4s Secure Solutions (Usa). Inc..
  Case #: • DPEMDP180104-40022 . .
       • EEOC#: 38D-2018-002020
You have been identified as a participant in a Civil Rights complaint that has been filed with the Civil Rights
Division at the Bureau of Labor and Industries. The investigator assigned to your case is Leila Wall, and the
phone number is 971-6,73-0814.

In the course of processing this civil rights complaint, it was determined that the complaint met the criteria to be
filed under both state and federal law. Therefore, this complaint was co-filed with the Equal Employment
Opportunities Commission (EEOC). The EEOC is our federal counterpart. Co-filing ensures that the complaint
is recorded with both state and federal civil rights enforcement agencies.

Enclosed, please find an EEOC charge notification letter, Form 131 -A. Unless otherwise notified, the complaint
will still be investigated by our agency. Once we conclude our investigation, you may receive further
correspondence from EEOC.

Sincerely,


CWIL RIGHTS DIVISION . . •
    Administrative Support Unit

Enclosure(s): EEOC Co-filing Notification Letter (Form 131-A)
ec: G4s Secure Solutions (Usa) Inc., Respondent Headquarters
           The Prentice-Hall Corporation System, Inc., Registered Agent
tJ                    ..                 ••               •




                      ' PORTLAND                           SAL^M                          EUGENE
                 800 NE Oregon St. Suite 1045     38&3 Wolvtrine St. NE; E-l.   1400'Executive Parkway, Suite 200
                  Porrtand,'OR 97232-2180 •.        Salcm, OR 97305-1268
                        (971) 673-0761                  (503) 378-3292                  (541) 686-7623
                      Fax (971) 673-0762 ,           FAX (503) 373-7636               FAX (541) 686-7980

                     BEND                                                                         M^DFORD
           Apprenticeship and Training                                                     ApprenHccship and Training
                Worksoiirce Bend                    'Oregon Relay TTY;711                      119 N Oafcdale Ave.
            1645 NE Forbes Rd, Sta 106                                                       Mcdford, OR 97501-2629
              Bend,OR977Bl-4990.                                                                 (541) 776-6201
                  (541) 322-2435                www.oiegon.gov/bo.li                           FAX (541) 776-6284
              • FAX (5'11) 389-8265 •    AN EQUAL OPPORTUNITY EMPLOYER

                                                                                                      ExhibitB, Page 5 of 7
                  Case 3:19-cv-00696-JR                        Document 1            Filed 05/03/19               Page 28 of 30




        EEOCFOFtM131.A(11/03)           U.S. Equal Employment Opportunity Commission
                                                                                                  PERSON FILING CHARGE



                                                                                                                  David Larson
                                                                                                  THIS PERSON (check one. or both)
                                                                                                    x Claims To Be Aggrieved
           G4S SECURE SOLUTIONS INC..                                                                    Is Filing on Behalf of Other(s)
           750 Ne Connect Way
           Prineville, OR 97754                                                                    EEOC CHARGE NO.
                                                                                                                38D.2018-00202
                                                                                                   FEPA CHARGE NO.
                                                                                                          DPDP180104-40022
              NOTICE OF CHARGE OF DISCRIMINATION IN JURISDICTION WHERE A FEP AGENCY WILL INITIALLY PROCESS

           THIS IS NOTICE THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER.
                    TiUe VII of the Civil Rights Act (Title VII) | | The Equal Pay Act (EPA) ] X] The Americans with Disabilities Act (ADA)
                    The Age Discrimination in Employment Act (ADEA) | ] The Genetic Information Nondlscrimlnatlon Act (GINA) •

           HAS BEEN RECEIVED BY . . . .. •
                 The EEOC and sent for initial processing to
                                                                                                       (FEP Agency)

           x The Oregon Bureau of Labor & Industries - Civil Rights Division                             and sent to EEOC for dual filing purposes.

                                                           (FEP Agency)

           While EEOC has jurisdiction (upon expiration of any deferral requirement if this is a Title VII. ADA or GINA charge) to investigate this
           charge, EEOC may suspend its investigation and await the issuance of the Agency's final findings and orders. These findings and
           orders will be given weight by EEOC in making its own determination as to whether reasonable cause exists to believe that
           discrimination has occurred.

           You are therefore encouragedjto cooperate fully with the Agency. All facts and evidence provided by you to the Agency will be
           considered by EEOC when it reviews the Agency's final findings and orders. In many cases EEOC will take no further action, thereby
           avoiding the necessity of an investigation by both the Agency and EEOC. This likelihood is increased by your active cooperation with
            the             Agency.

            As a party to the charge, you may request that EEOC review the final findings and orders of the above-named Agency.
            For such a request to be honored, you must notify EEOC in writing within 1 5 days of your receipt of the Agency's final decision and
    I
            order. If the Agency terminates its procsedings without Issuing a final finding and order, you will be contacted further by EEOC. •
            Regardless of whether the Agency or EEOC processes the charge, the Recordkeeping and Non-Retaliation provisions of the statutes
            as explained in the enclosed information sheet apply.
            For further correspondence on this matter, please use the charge number(s) shown above.

            Enclosure(s); Copy of Charge
         CIRCUMSTANCES OF ALLEGED DISCRIMINATION
                Race | ] Color ] | Sex ] | Religion ] ] National Origin | | Age           Disability    Retaliation      Genetic Informaljon   D   Other




I
         See enclosed copy of charge of discrimination.


         Date                    Name / Title of Authorized Official                                    Signature

                                 William R, Tamay.o,
         January 10,2018         District Director




                                                                                                                        ExhibitB, Page 6 of 7
           Case 3:19-cv-00696-JR                   Document 1          Filed 05/03/19                Page 29 of 30




                                                                                                                                            •\ '




1\   ~0r^(:on   Bureau of tabor and Industries
                Brad Avakian, Commissioner
                BOO NE Oregon St, Sle 1045
                                                                                   CRD                  NEOPOST
                                                                                                         01/10/2018 fh,
                                                                                                                                 FIRST-CLASS MAIL
                                                                                                                                           AUTO

                Portland, OR 97232-3601                                                                 l(U]@:l?@@u'^S®[i$>UUU.'

                                                                                                                               ZIP 97232
                                                                                                                         Bo% 041L11256146

                                                                                                I



                                             Ttie Prentice-hatl Corporation System, Inc.
                                             1127 Broadway St NE Apt 310
                                             Salem, OR 97301-1139
      f,
                                 —.L

\
                                                                                                                                               .-


                                 113 LRrtMMSt 37301                         |i|ii|.l|i|,ii|ii.(,,ii,|ll.ti.|i|ii|"iri""l'lil-li"illl'n-
                                                                                                                                                    ^




                                                                                                            Exhibit B, Page 7 of 7
          Case 3:19-cv-00696-JR              Document 1     Filed 05/03/19   Page 30 of 30




                                     CERTIFICATE OF SERVICE

        I hereby certify that I caused to be served the foregoing Notice of Removal on the date
indicated below,

        [X] Via First-Class Mail with postage prepaid
        [X] Via Electronic Filing
        [ ] Via Email

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

                                   R. Kyle Busse
                                   Busse & Hunt
                                  621 SW Morrison Street, Suite 521
                                  Portland OR 97205
                                  OSB No. 070994
                                  Phone: 503-248-0504
                                  Fax: 503-248-2131
                                   Email: kbusse(a).busseandhunt. cam
                                            Attorney for Plaintiff

        DATED May 3, 2019.




                                                s/ Luke W. Reese
                                                 Luke W. Reese
                                              OSB No. 076129
                                            Phone: 503-581-1501
                                             Fax: 503-581-5891
                                           lreese@,ghiiawYers.com
                                         Of Attorneys for Defendants

                             Kelly Eisenlohr-Moul (Pro Hac Vice to be filed)
                                           Dinsmore & Shohl LLP
                                            Phone: 470-300-5337
                                    Kellv.eisenlohr-mou.l@,dmsmore.com
                                         Of Attorneys for Defendants




 CERTIFICATE OF SERVICE:                                                                     Page - 5
 Larson v. G4S Secure Solutions (USA), Inc., et al.
